Citation Nr: 1732790	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is retained by the RO in Phoenix, Arizona. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge during a June 2015 videoconference hearing.  A transcript of the hearing is of record.

This case was previously before the Board in August 2015 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Sensorineural hearing loss had its onset in or is otherwise shown to be related to active service.

2. Tinnitus is proximately due to the Veteran's now service connected bilateral hearing loss.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran currently has hearing loss for VA purposes.  See October 2015 VA examination.  He also has a diagnosis of tinnitus.  Such is sufficient to meet the requirement of the first element of service connection.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  Accordingly, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data, as reflected by the figures in the parentheses, and the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  

The Veteran's entrance examination in October 1965 showed the following results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
LEFT
15 (30) dB
0 (10) dB
-5 (5) dB
0 (5) dB
RIGHT
-5 (10) dB
0 (10) dB
-5 (5) dB
15 (20) dB

The Veteran's separation examination in October 1967 showed the following results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
LEFT
0 (15) dB
0 (10) dB
10 (20) dB
5 (10) dB
RIGHT
10 (25) dB
5 (15) dB
10 (20) dB
0 (5) dB

The Veteran did not have hearing loss for VA purposes at separation.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, as clearly indicated, there was a shift in hearing acuity during service with results that were at the upper end of "normal".   

The Veteran has also made competent and credible reports of noise exposure.  During the June 2015 Travel Board hearing, the Veteran stated that during service, he was exposed to noise in the supply room from heavy generators and vehicles without hearing protection.  Such is supported by his military occupational specialty as a cargo handler.  See 38 U.S.C.A. § 1154.  The second element of Shedden has been met.  

Turning to the nexus question, there is no evidence of treatment or diagnosis of hearing loss in service or for many years thereafter.  However, lay statements from the Veteran's spouse support his claim of hearing loss since service.  The Veteran stated that he noticed hearing loss during service that would require him to ask the crew chief to look at him to understand what he was saying.  The Veteran and his spouse both testified that the Veteran's hearing loss has worsened since service discharge.  

Taken together, the totality of the evidence supports the finding that the onset of the Veteran's current hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  See 38 C.F.R. § 3.303 (2016).

The Veteran was afforded VA audiological examinations in January 2011 and October 2015 with an addendum opinion provided in December 2015.  The examiners ultimately concluded the Veteran's hearing loss and tinnitus were not related to his military service because his hearing acuity was within normal limits at separation.  The opinions are found less probative as they failed to consider the conversion to ISO-ANSI standards that showed some degree of hearing loss at discharge.  Indeed, the Board regrets that it also overlooked the need to perform this conversion when it initially reviewed the appeal.

The Veteran is also entitled to service connection for his tinnitus.  The January 2011 VA examiner stated that it is likely that the Veteran's diagnosed tinnitus is related to whatever factors produced the current hearing loss.  Such provides a medical nexus between the Veteran's service-connected hearing loss and tinnitus.  The Veteran meets the requirements for service connection on a secondary basis for tinnitus, and he is therefore entitled to service connection for this disability.  See 38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss granted.

Entitlement to service connection for tinnitus granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


